Citation Nr: 0810346	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disability 
claimed as sinus arrhythmia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1981 to January 
1987.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office (RO) Center in Fargo, North Dakota.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in August 2006, the veteran requested a Board 
hearing in Washington, D.C. in support of her appeal.  The 
Board acknowledged the veteran's request and scheduled her 
for a hearing, but before the hearing date, in written 
statements received in November 2006, the veteran indicated 
that she wished to cancel the hearing.  The Board thus deems 
the veteran's hearing request withdrawn.

The veteran's appeal initially included a claim of 
entitlement to service connection for endometriosis, status 
post total vaginal hysterectomy.  However, in a rating 
decision dated May 2006, the RO granted this claim.  It is 
thus not now before the Board for appellate review.


FINDINGS OF FACT

1.  On February 9, 2006, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of her appeal on the claim 
of entitlement to service connection for bilateral hearing 
loss.  

2.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

3.  The veteran does not currently have a heart disability, 
including one manifested by sinus arrhythmia.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  A heart disability claimed as sinus arrhythmia was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105 (2007), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

On February 9, 2006, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of her appeal on the claim of 
entitlement to service connection for bilateral hearing loss.  
Thus, with regard to such claim, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on such claim and it must be dismissed.



II.  Heart Disability claimed as Sinus Arrhythmia

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his or her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance on her claim such that the 
Board's decision to proceed in adjudicating it does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on her 
claim by letters dated in June 2004 and December 2004, the 
first sent before initially deciding that claim in a rating 
decision dated September 2004 and March 2005.  The timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.

The content of the notice letters considered in conjunction 
with the content of a letter the RO sent to the veteran in 
March 2006 reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the letters, the RO acknowledged the 
veteran's claim, informed her of the evidence necessary to 
support that claim, identified the type of evidence that 
would best do so, notified her of the VCAA and VA's duty to 
assist and indicated that it was developing her claim 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided she identified the 
source(s) thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of her treatment records if she 
wished VA to obtain them on her behalf.  The RO also advised 
the veteran to identify or send directly to VA all evidence 
she had in her possession that pertained to her claim.    

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to her 
claim, including service medical records and post-service 
treatment records.  In written statements received at the RO 
in January 2005, the veteran indicated that she had no other 
information to submit.  

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by obtaining a medical 
opinion in support thereof.  Since then, in a VA Form 9, the 
veteran has pointed out that the written opinion should not 
be considered a report of VA examination as she did not 
undergo such an examination.  By so asserting, she appears to 
be requesting that an examination be scheduled.  The Board 
does not agree that such an examination is necessary as the 
VA physician's opinion provides all information necessary to 
decide the veteran's claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).    

B.  Analysis of Claim

The veteran claims entitlement to service connection for a 
heart disability manifested by sinus arrhythmia.  She asserts 
that she first experienced chest pains and sudden, rapid 
heart beats while in service, during which time testing 
revealed abnormalities, including sinus arrhythmia.  
Allegedly, in service, the rapid heart beats lasted 
approximately 30 seconds, but now last approximately five to 
ten minutes and cause an achy chest for another thirty 
minutes.   

In support of this claim, the veteran has submitted copies of 
medical articles discussing arrhythmias, including sinus, and 
how chest x-rays help detect heart and lung conditions, how 
hyperthyroidism can cause heart-related complications, 
including a rapid heart beat, and how thyroid hormones, on 
which the veteran is dependent, affect the way a heart 
functions.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for cardiovascular-renal 
disease, including hypertension, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and manifested one of these conditions to a degree of 10 
percent within one year from the date of discharge with no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the veteran's service medical records, the 
veteran complained of chest pain in service, had an abnormal 
finding ("slight depression of ST segment in II and III x 
AVP") on an electrocardiogram (EKG) conducted in May 1983, 
and had sinus arrhythmia on separation examination conducted 
in August 1986, as alleged.  During this time period, 
however, no medical professional diagnosed a heart 
disability.  When the veteran presented complaining of chest 
pain in May 1983, a medical professional noted that the 
veteran was taking thyroid medication, but did not attribute 
the chest pain to any particular heart disability.  
Similarly, on separation examination, the examiner did not 
attribute the sinus arrhythmia to any particular heart 
disability.

According to the veteran's post-service treatment records, 
following discharge, beginning in November 2003, the veteran 
again complained of chest pain, but no medical professional 
attributed such pain to a heart disability.  In April 2004, 
the veteran presented to an emergency room, where a physician 
conducted an EKG and chest x-rays.  Such testing revealed a 
completely normal sinus rhythm, no abnormalities, no evidence 
of acute cardiopulmonary disease or ischemia, and a low 
probability of underlying coronary artery disease.  The 
physician indicated that the chest pain was stress, rather 
than cardiac, related.  

In May 2006, a VA examiner responded to the veteran's 
assertion that a heart disability, claimed as sinus 
arrhythmia, was incurred in service.  He acknowledged service 
medical records showing sinus arrhythmia on separation 
examination and medical articles linking thyroid treatment to 
heart-related complications, but did not link the veteran's 
sinus arrhythmia, chest pains or any other cardiac 
abnormality to a heart disability.  In fact, he indicated 
that sinus arrhythmia was a finding indicative of a healthy 
heart, not a disease, condition or syndrome indicative of 
current or past heart problems.  He explained that 
respiratory sinus arrhythmia was common and decreased with 
age, resulted from changes in autonomic tone during the 
respiratory cycle, and disappeared with breath holding.

The veteran has not submitted a medical opinion refuting that 
of the VA examiner and establishing that she has a heart 
disability, including one manifested by sinus arrhythmia, 
which is related to her active service, including documented 
in-service chest pains and the EKG abnormality.  As noted 
above, to prevail in a claim for service connection, the 
veteran must submit competent evidence establishing that she 
has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record diagnosing a heart disability.  The veteran's 
assertions in this regard are insufficient to establish the 
current disability element of a service connection claim as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In the absence of competent evidence establishing that the 
veteran has a heart disability, including one manifested by 
sinus arrhythmia, the Board concludes that such disability 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as a preponderance of the evidence is against 
such claim, it must be denied.


ORDER

The appeal on the claim of entitlement to service connection 
for bilateral hearing loss is dismissed.

Service connection for sinus arrhythmia is denied.



______________________________________________
C.  CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


